UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4034
NATALIE ARETHA LEATH,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Western District of Virginia, at Danville.
              Jackson L. Kiser, Senior District Judge.
                           (CR-99-75)

                      Submitted: July 12, 2001

                      Decided: July 26, 2001

     Before NIEMEYER and WILLIAMS, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

J. Christopher Clemens, Sr., CLEMENS & CLEMENS, P.C., Salem,
Virginia, for Appellant. Ruth E. Plagenhoef, United States Attorney,
Donald R. Wolthuis, Assistant United States Attorney, Roanoke, Vir-
ginia, for Appellee.
2                      UNITED STATES v. LEATH
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Natalie Aretha Leath appeals her conviction after a bench trial of
distribution of cocaine base in violation of 21 U.S.C.A. § 841(a)(1)
(West 1999); 18 U.S.C. § 2 (1994).* On appeal, Leath argues the dis-
trict court abused its discretion in denying her motion to continue and
that there was insufficient evidence to establish her guilt. We affirm.

   A court’s decision to deny a continuance is reviewed for abuse of
discretion. United States v. Sellers, 658 F.2d 230, 231 (4th Cir. 1981)
(per curiam). A party seeking a continuance to secure a witness must
prove: (1) who the witness is; (2) what the testimony will be; (3) that
it will be relevant and competent; (4) that the witness probably can
be obtained; and (5) due diligence has been used to obtain the wit-
ness’ attendance for the trial. United States v. Clinger, 681 F.2d 221,
223 (4th Cir. 1982). The district court denied Leath’s motion on the
grounds that she had been "dilatory" in attempting to locate the wit-
ness and it was questionable that the witness’ testimony would be
helpful. We have reviewed the record and determine the district court
did not abuse its discretion.

   A verdict must be upheld on appeal if, taking the view most favor-
able to the government, there is substantial evidence in the record to
support it. Glasser v. United States, 315 U.S. 60, 80 (1942). In deter-
mining whether the evidence in the record is substantial, this court
inquires whether there "is evidence that a reasonable finder of fact
could accept as adequate and sufficient to support a conclusion of a
defendant’s guilt beyond a reasonable doubt." United States v. Bur-
gos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc) (citation omitted). In
evaluating the sufficiency of the evidence, this court does not review

  *Although Leath pled guilty to other charges in the indictment Leath
does not raise any issue concerning those charges on appeal.
                      UNITED STATES v. LEATH                       3
the credibility of witnesses and assumes the fact finder resolved all
contradictions in the testimony for the government. United States v.
Romer, 148 F.3d 359, 364 (4th Cir. 1998). We have reviewed the
record and conclude there was sufficient evidence to convict Leath.

  We therefore affirm Leath’s conviction and sentence. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                        AFFIRMED